By the Court.
The judgment of the superior court Is affirmed, because it appears by the record, that the *84plaintiffs were creditors of Wass, the bankrupt, at the £™e 'of issuing the commission against him; and, as such, *85might have opposed the proceedings in their commencement, or in any subsequent stage. If dissatisfied, their *86only mode of relief is given in the 52d section of the u Act to establish a uniform system of bankruptcy," *87See thé case of Barstow v. Adams, and the reasons thefe assigned on this poiut.(a)
Judgment affirmed.
Üpon the whole, if the jury are of opinion, upon the points submitted to thena, thatan act of bankruptcy was committed on the 13th or 14th of January, or on the 1st of June, they must find a verdict for the plaintiffs, notwithstanding Billington and Ccrless’s execution. If otherwise, they must find tor the defendants.
The jury found for the plaintiffs.

 As the arguments of counsel, and the opinion of the court, in JBarstoxo v. Adams, are reported at considerable length, it is thought that a concise statement of this case, containing the grounds and authorities relied on, by the counsel, and the decision of the court, wíU he sufficient.